Name: 1999/582/EC: Commission Decision of 28 July 1999 on financial aid from the Community towards the eradication of classical swine fever in Germany (notified under document number C(1999) 2443) (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: cooperation policy;  agricultural activity;  agricultural policy;  means of agricultural production;  economic policy;  Europe
 Date Published: 1999-08-21

 Avis juridique important|31999D05821999/582/EC: Commission Decision of 28 July 1999 on financial aid from the Community towards the eradication of classical swine fever in Germany (notified under document number C(1999) 2443) (Only the German text is authentic) Official Journal L 221 , 21/08/1999 P. 0008 - 0009COMMISSION DECISIONof 28 July 1999on financial aid from the Community towards the eradication of classical swine fever in Germany(notified under document number C(1999) 2443)(OnlytheGermantextisauthentic)(1999/582/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field(1), as last amended by Regulation (EC) No 1258/1999(2), and in particular Article 3 thereof,(1) Whereas outbreaks of classical swine fever occurred in Germany in 1998; whereas this disease represents a serious danger to Community pig stocks; whereas with a view to contributing towards the speedy eradication of the disease the Community is able to contribute to expenditure incurred by the Member States for losses suffered;(2) Whereas the German authorities have reported that they took the requisite steps, including the measures listed in Article 3(2) of Decision 90/424/EEC, as soon as the outbreak of classical swine fever was officially confirmed;(3) Whereas, pending completion of checks by the Commission that, on the one hand, the Community veterinary rules have been observed and, on the other, that the conditions for a Community financial contribution are met, a first instalment of EUR 2 million should be paid;(4) Whereas the Community financial contribution should be paid upon confirmation that the measures have been implemented and the authorities have supplied all the information requested within the time limits laid down;(5) Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1Germany may receive financial assistance from the Community relating to outbreaks of classical swine fever which occurred in the course of 1998.Subject to checks, the Community's financial contribution shall be:- 50 % of the costs incurred by Germany in compensating owners for the slaughter and the destruction of pigs and for the destruction of products obtained from pork,- 50 % of the costs incurred by Germany in the cleaning, disinsectisation and disinfection of holdings and equipment,- 50 % of the costs incurred by Germany in compensating owners for the destruction of contaminated feedingstuffs and equipment.Article 21. Subject to the checks to be carried out, the Community contribution shall be granted after the supporting documents have been submitted.2. The documents referred to in paragraph 1 shall be:(a) an epidemiological report on each holding on which pigs have been slaughtered. The report shall contain information on:(i) infected holdings:- location and address,- date on which the disease was suspected and the date on which it was confirmed,- number of pigs slaughtered and destroyed, with date,- method of slaughter and destruction,- type and number of samples collected and tested when the disease was suspected; results of the tests,- type and number of samples taken and tested during the depopulation of the infected holdings; results of the tests,- presumed origin of the infection following complete epidemiological analysis;(ii) holdings in contact with an infected holding:- as in (i), first, third, fourth and sixth indents,- infected holding (outbreak) with which contact has been confirmed or suspected; nature of the contact;(b) a financial report including the list of beneficiaries and their addresses, the number of animals slaughtered, the date of slaughter and the amount paid out (excluding VAT and other taxes).Article 31. The application for payment, together with the supporting documents referred to in Article 2, shall be submitted to the Commission before 1 October 1999.2. However, Germany may obtain, on request, an advance of EUR 2 million.Article 41. The Commission, in collaboration with the competent national authorities, may carry out on-the-spot checks to ensure that the measures and assisted expenditure have been carried out.The Commission shall inform the Member States of the outcome of the checks.2. Articles 8 and 9 of Council Regulation (EEC) No 729/70(3) shall apply mutatis mutandis.Article 5This Decision is addressed to the Federal Republic of Germany.Done at Brussels, 28 July 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 224, 18.8.1990, p. 19.(2) OJ L 160, 26.6.1999, p. 103.(3) OJ L 94, 28.4.1970, p. 13.